Citation Nr: 1754592	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of colon cancer, to include as due to exposure to herbicide agents or as secondary to service-connected gastrointestinal disorder with a possible duodenal ulcer.

2.  Eligibility to a 10 percent disability evaluation based on multiple, noncompensable service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an increased disability rating for service-connected gastrointestinal disorder.  


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney

ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from July 1964 to January 1968.  He served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded the issue of entitlement to service connection for residuals of colon cancer in August 2011, May 2014, and March 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issues.

As it pertains to the issue of entitlement to service connection for residuals of colon cancer, the Board notes that there are some outstanding treatment records that must be obtained.  Notably, in December 2015 the Veteran's prior representative submitted a release of information for treatment records from Genesee Hospital for several months in 1974.  However, the AOJ did not act on the release because there was no valid signature.  There is no indication that the AOJ attempted to secure a valid signature from the Veteran or notify him of the discrepancy.  Moreover, these treatment records were not obtained and added to the record.  Therefore, on remand the AOJ should work with the Veteran to solicit these outstanding treatment records.  

As it pertains to the remaining issues, the Veteran was denied entitlement to a 10 percent disability evaluation based on multiple, noncompensable service-connected disabilities, and was denied entitlement to a TDIU and entitlement to an increased disability rating for service-connected gastrointestinal disorder in a January 2015 rating decision.  In February 2015 the Veteran submitted a timely Notice of Disagreement.  The record does not indicate that a Statement of the Case has been issued.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case for these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from October 2015 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record outstanding treatment records from Genesee Hospital dated from 1974.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.  

3.  Issue the Veteran and his attorney a Statement of the Case and notify him of his appellate rights with respect to his claims for entitlement to a 10 percent disability rating for multiple, noncompensable service-connected disabilities, entitlement to a TDIU, and entitlement to an increased disability rating for service-connected gastrointestinal disorder.  The Veteran should be reminded that to vest the Board with jurisdiction over these issues a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).  If the Veteran perfects an appeal as to these issues, return the case to the Board for appellate review.

4.  After the development has been completed to the extent possible, re-adjudicate the claim of entitlement to service connection for residuals of colon cancer.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


